Case 1:20-cv-11889-MLW Document 17 Filed 10/29/20 Page 1of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

DR. SHIVA AYYADURAI,
Plaintiff,
Vv. C.A. No. 1:20-11889-MLW
WILLIAM FRANCIS GALVIN, in
his official capacity as the
Secretary of the Commonwealth

of Massachusetts,
Defendant.

ee eee ee ee ee eee

ORDER

 

WOLF, D.J. October 29, 2020

The court has authorized plaintiff to represent himself in
this case. However, "pro se status does not free a litigant ina
civil case of the obligation to comply with the procedural rules."
Rivera v. Riley, 209 F.3d 24, 27-28, & n.2 (lst Cir. 2000). Nor
does it permit a litigant to disobey court orders.

On October 20, 2020, the court ordered plaintiff to serve his
Complaint, and directed counsel for plaintiff and defendant to
confer concerning plaintiff's motion for a temporary restraining
order as required by Local Rule 7.1(a)(2). See Dkt. No. 7. On
October 27, 2020, plaintiff represented that the required
conference had occurred. See Dkt. No. 10 at 9. Today, October
29, 2020, defendant states that plaintiff has neither properly
served defendant nor conferred concerning the motion for temporary

restraining order. See Dkt. No. 15 at 6, n.3.
Case 1:20-cv-11889-MLW Document 17 Filed 10/29/20 Page 2 of 3

In view of the foregoing, it is hereby ORDERED, that by 4:30
p.m. today, October 29, 2020:

1. Plaintiff shall file an affidavit and supporting
documents: (a) addressing how service of the complaint was made in
a manner authorized by Rule 4(j) (2) of the Federal Rules of Civil
Procedure and, if applicable, Rule 4(d)(3) of the Massachusetts
Rules of Civil Procedure; and (b) explaining when and how the
conference required by Local Rule 7.1(a)(2) and the October 20,
2020 Order (Dkt. No. 7) occurred.

2. Defendant shall file an affidavit stating the facts
supporting his contentions that he has not been properly served
and that the required conference did not occur.

3. In addition, the parties shall be prepared to address at
the October 30, 2020 hearing the implications for defendant's
arguments of Blum v. Yaretsky, 457 U.S. 991, 1004 (1992) ("a State
normally can be held responsible for a private decision only when
it has exercised coercive power or has provided such significant
encouragement, either overt or covert, that the choice must in law
be deemed to be that of the State"), and Already, LLC v. Nike,
Inc., 568 U.S. 85, 91 (2013) ("a defendant claiming that its
voluntary compliance moots a case bears the formidable burden of
showing it is absolutely clear the allegedly wrongful behavior

could not be expected to recur").
Case 1:20-cv-11889-MLW Document 17 Filed 10/29/20 Page 3 of 3

UNITER STATES DISTRICT JOQGE
